Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on May29, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 05/29/2020 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement – IDS
6.	The IDS document as filed on 05/29/2020 is acknowledged by the Examiner.

Priority


Claim Interpretation - 35 USC § 112f
8.	Claims 1, 11 and 16 are not being interpreted under 35 U.S.C. 112f since as disclosed in the specification, it refers to an image sensor device and a controller (Fig 1, 1000 (See [0035]), wherein the image sensor includes an image arrays with pixels including photodiodes and pixel/column amplifier and a determining 1400 (Fig 2; see [0041]) and each pixel includes an amplifier circuit as seen in Fig 4A and 4B that includes capacitors C1 and C2 (See [0063]), wherein C1 is located between the input node and the floating diffusion node NFL and, wherein the floating diffusion node is connected to the reset switch 1321 (See [0068]) and the amplifying element/transistor MPa  the reset switch 1321 and that connects to a reset bias generator circuit 1322 (See [0066]). The amplifier also includes a second capacitor C2 located between the float diffusion node NFL  and the output node as disclosed in the paragraphs mentioned above of the printed publication of the instant application US 2021/0067100 A1 of 03/04/2021.

Allowable Subject Matter
9.	Claims 1 – 20 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches

An amplifier, comprising: a first capacitor connected between an input node and a floating node; a second capacitor connected between the floating node and an output node; an amplifying element connected between a power supply voltage and the output node, and configured to operate in response to a voltage level of the floating node; a current bias source connected between the output node and a ground voltage; a first reset switch connected between the floating node and an intermediate node, and configured to operate in response to a reset bias; a second reset switch connected between the intermediate node and the output node, and configured to operate in response to the reset bias; and a reset bias generator circuit configured to output the reset bias in response to a reset signal, wherein the reset bias is one of a reset voltage of the intermediate node, the power supply voltage, and the ground voltage”. Therefore, claim 1 is allowable over the prior art of record.
Regarding claims 2 – 10: claims 2 –  10  depend directly or indirectly to claim 1 and they require the same limitations as claim 1 and which are not taught by the prior art of record. Claims 2 – 10 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 2 – 10 are allowable over the prior art of record for the same reasons as claim 1.
Regarding claim 11, Olsen  combine with Korthout and Ishimoto, fails to explicitly disclose “An amplifier, comprising: an amplifying circuit comprising a first capacitor connected between an input node and a floating node, and configured to output an output voltage through an output node based on a change of an input voltage received through the input node; a reset switch connected between the floating node and the output node, and configured to reset the floating node and the output node to a reset voltage in response to a reset bias; and a reset bias generator circuit configured to output the reset bias based on the reset voltage and a first voltage in response to a reset signal from the outside” Therefore, as discussed above claim 11 is allowable over the prior art of record.
Regarding claims 12 – 15: claims 12 –  15  depend directly or indirectly to claim 11 and they require the same limitations as claim 11 and which are not taught by the prior art of record. Claims 12 – 15 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 12 – 15 are allowable over the prior art of record for the same reasons as claim 11.
Regarding claim 16, Olsen  combine with Korthout and Ishimoto, fails to explicitly disclose “An image sensor device comprising a plurality of pixels, wherein each of the plurality of pixels comprises: a photo detector configured to generate a photo current corresponding to a light incident from outside the image sensor device; a converter circuit configured to convert the generated photo current into an input voltage; an amplifier configured to receive the input voltage through an input node, to amplify an amount of change of the input voltage, and to output an output voltage through an output node; a comparator circuit configured to compare the output voltage with at least two predetermined threshold values and to output a comparison result; and an output logic circuit configured to output a corresponding event signal based on the comparison result, wherein the amplifier comprises: a first capacitor connected between the input node and a floating node; a second capacitor connected between the floating node and the output node; an amplifying element connected between a power supply voltage and the output node, and configured to operate in response to a voltage level of the floating node; a current bias source connected between the output node and a ground voltage; a first reset switch connected between the floating node and an intermediate node, and configured to operate in response to a reset bias; a second reset switch connected between the intermediate node and the output node, and configured to operate in response to the reset bias; and a reset bias generator circuit configured to output the reset bias in response to a reset signal, wherein the reset signal is one of a reset voltage of the intermediate node, the power supply voltage, and the ground voltage”. Therefore, as discussed above, claim 16 is allowable over the prior art of record.
Regarding claims 17 – 20: claims 17 –  20  depend directly or indirectly to claim 16 and they require the same limitations as claim 16 and which are not taught by the prior art of record. Claims 17 – 20 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 17 – 20 are allowable over the prior art of record for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. A. Olsen et al., US 2005/0218299 A1 – it teaches an amplification with feedback capacitance for photodetector signals, wherein the signals from an imager pixel 
2. H. Ishimoto et al., US 2009/0322921 A1 – it teaches a solid-state imaging device that includes: plural pixel cells, arranged in a matrix, each of which includes a photodiode which photoelectrically converts incident light, a transferring transistor which transfers a charge generated by the photodiode, a floating diffusion which accumulates the transferred charge, a reset transistor which resets a potential of said floating diffusion, and an amplifying transistor which converts the charge accumulated in the floating lo diffusion into a voltage; column signal lines each connected to associated ones of plurality of amplifying transistors including the amplifying transistor corresponding to a corresponding one of columns having the associated plurality of pixel cells; and a voltage control circuit which increases a voltage of the column signal line to a predetermined voltage between the reset of the potential by the reset transistor and the transfer of the charge by the transferring transistor. 

4. D. Matolin et al., US 10,567,682 B2 – it teaches an image sensor comprising a plurality of pixel circuits, wherein each pixel circuit of said plurality of pixel circuits comprises: a front-end circuit comprising a single photodiode and having an output, said front-end circuit being configured for delivering on said output a photoreceptor signal derived from a light exposure of said single photodiode; a transient detector circuit configured for detecting a change in said photoreceptor signal delivered on said output; an exposure measurement circuit configured for measuring said photoreceptor signal delivered on said output upon detection by the transient detector circuit of a change in the photoreceptor signal, wherein the exposure measurement circuit comprises: an input connected to the output of the front-end circuit for receiving the photoreceptor signal, and a capacitor 

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697